Case 1-1/-406015-nhl Doc 160/-1

 

) Bank

America’s Most Convenient Bank®

BRACHA CAB CORP

DIP CASE 17-46613 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

BRACHA CAB CORP
DIP CASE 17-46613 EDNY

Filed Ol/21/20 Entered Ol/21/20 13:06'93

STATEMENT OF ACCOUNT

Page: 1 of 2
Statement Period: Dec 01 2019-Dec 31 2019
Cust Ref #: 7

Primary Account #:

Account #

 

 

 

 

 

 

 

ACCOUNT SUMMARY
Beginning Balance 19,950.00 Average Collected Balance 19,972.41
Electronic Deposits 2,200.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 265.00 Annual Percentage Yield Earned 0.00%
Ending Balance 21,885.00 Days in Period 31
DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE DESCRIPTION AMOUNT
12/30 CCD DEPOSIT, YELLOW DOG LEASI CASH DISB 2L35/2L36 2,200.00
Subtotal: 2,200.00
Checks Paid No, Checks: 2 "Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
12/20 1060 90.00
12/17 1061 175.00
Subtotal: 265.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
11/30 19,950.00 12/20 19,685.00
12/17 19,775.00 12/30 21,885.00

Call 1-800-937-2000 for 24-hour Bank-by-Phone

services or connect to www.tdbank.com

 

Bank Deposits FDIC Insured | TO Bank, N.A. | Equal Housing Lender {Sy}
Case 1-1/-40015-NhAl Doc lo/f-L Filed Ol/eliz0 Entered Ol/i21/20 1oiQo0los

 

| Bank
~~ America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
DABRI TRANS CORP Page: 1 of 2
DIP CASE 17-46618 EDNY Statement Period: Dec 01 2019-Dec 31 2019
1281 CARROLL ST Cust Ref #: He
BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking

DABRI TRANS CORP Account #
DIP CASE 17-46618 EDNY

 

ACCOUNT SUMMARY

 

Beginning Balance 17,650.00 Average Collected Balance 17,598.22
Electronic Deposits 2,100.00 Interest Earned This Period 0.00

Interest Paid Year-to-Date 0.00
Checks Paid 265.00 Annual Percentage Yield Earned 0.00%
Ending Balance 19,485.00 Days in Period 31

 

DAILY ACCOUNT ACTIVITY
Electronic Deposits

 

 

POSTING DATE DESCRIPTION AMOUNT
12/31 CCD DEPOSIT, ARTHUR CAB LEASI ACH PMT 5235310660 2,100.00
Subtotal: 2,100.00
Checks Paid No. Checks: 2 "Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO, AMOUNT
12/20 1063 90.00
12/17 1064 175.00
Subtotal: 265.00

 

DAILY BALANCE SUMMARY

 

DATE BALANCE DATE BALANCE
11/30 17,650.00 12/20 17,385.00
12/17 17,475.00 12/31 19,485.00

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender t=}
Case 1-1/-40015-NNl

 

; (3) Bank

DOC LO/-L

America’s Most Convenient Bank®

DOVBER CAB CORP

DIP CASE 17-46614 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

Filed OlfelizQO Entered Olfi2ii20 19:Q0l0s

Ae STATEMENT OF ACCOUNT
Page: 1 of 2
Statement Period: Dec 01 2019-Dec 31 2019
Cust Ref #: 4 #

Primary Account #:

 

 

 

 

 

 

 

DOVBER CAB CORP Account # 4
DIP CASE 17-46614 EDNY
ACCOUNT SUMMARY
Beginning Balance 21,750.00 Average Collected Balance 21,785.32
Electronic Deposits 2,400.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 265.00 Annual Percentage Yield Earned 0.00%
Ending Balance 23,885.00 Days in Period 31
DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE DESCRIPTION AMOUNT
12/30 CCD DEPOSIT, YELLOW DOG LEASI CASH DISB 2J71/2J72 2,400.00
Subtotal: 2,400.00
Checks Paid No. Checks: 2 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO, AMOUNT
12/20 1060 90.00
12/17 1061 175.00
Subtotal: 265.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
11/30 21,750.00 12/20 21,485.00
12/17 21,575.00 12/30 23,885.00

Call 1-800-937-2000 for 24-hour Ban

<-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FDIC Insured | TD Bank, N.A.| Equal Housing Lender [2¥
Case 1-1/-40615-nhl Doc 1o/-1L Filed Ol/2i/20 Entered Ol/21/20 13:00°53

 

1D Bank

ee

_ America’s Most Convenient Bank® fr STATEMENT OF ACCOUNT
FIT TAXI CORP Page: 1 of 2
DIP CASE 17-44620 EDNY Statement Period: Dec 01 2019-Dec 31 2019
1281 CARROLL ST Cust Ref #: #
BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking
FIT TAXI CORP

 

 

 

 

 

 

Account #

DIP CASE 17-44620 EDNY
ACCOUNT SUMMARY
Beginning Balance 2,816.56 Average Collected Balance 2,697.04

Interest Earned This Period 0.00
Checks Paid 265.00 Interest Paid Year-to-Date 0.00
Ending Balance 2,551.56 Annual Percentage Yield Earned 0.00%

Days in Period 31
DAILY ACCOUNT ACTIVITY
Checks Paid No. Checks: 2 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
12/20 1061 90.00
12/17 1062 175.00

Subtotal: 265.00

DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
11/30 2,816.56 12/20 2,551.56

12/17 2,641.56

4 2 Ann tEnar DA_| ure Rank kb Dhan a ee ee ee ae | a aa
Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FDIC Insured | TD Bank, N.A.| Equal Housing Lender [Sy]
Case 1-1/-40019-nnhl Doc Lo/-L

 

JACKHEL CAB CORP

DIP CASE 17-46646 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

JACKHEL CAB CORP
DIP CASE 17-46646 EDNY

Filed OlfelizQO Entered Olfi2ii20 19:Q0l0s

1 of 2

STATEMENT GF ACCOUNT

Page:

Statement Period: Dec 01 2019-Dec 31 2019
Cust Ref #:

Primary Account #:

Account #

 

ACCOUNT SUMMARY

 

 

 

 

 

 

Beginning Balance 12,105.81 Average Collected Balance 12,608.87
Deposits 1,600.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 265,00 Annual Percentage Yield Earned 0.00%
Ending Balance 13,440.81 Days in Period 31
DAILY ACCOUNT ACTIVITY
Deposits
POSTING DATE DESCRIPTION AMOUNT
12/19 DEPOSIT 1,600.00
Subtotal: 1,600.00
Checks Paid No. Checks: 2 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO AMOUNT
12/20 1060 90.00
12/17 1061 175.00
Subtotal: 265.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
11/30 12,105.81 12/19 13,530.81
12/17 11,930.81 12/20 13,440.81

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Housing Lender te]
Case 1-1/-40015-nNNI

| Bank

 

JARUB TRANS CORP

DIP CASE 17-46639 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking
JARUB TRANS CORP

Doc Lo/-l

~ America’s Most Convenient Bank®

Filed Olfzii20 Entered Olf2i/20 1500105

T STATEMENT OF ACCOUNT
Page: 1 of 2
Statement Period: Dec 01 2019-Dec 31 2019
Cust Ref #: 4 SHE

Primary Account #:

 

 

 

 

 

 

 

Account #
DIP CASE 17-46639 EDNY
ACCOUNT SUMMARY
Beginning Balance 13,374.48 Average Collected Balance 14,674.31
Electronic Deposits 2,000.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00

Checks Paid 265.00 Annual Percentage Yield Earned 0.00%
Ending Balance 15,109.48 Days in Period 31
DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE DESCRIPTION AMOUN
12/10 CCD DEPOSIT, NAPASEI MANAGEME ACH PMT 5236301226 2,000.00

Subtotal: 2,000.00
Checks Paid No. Checks: 2 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
12/20 1211 90.00
12/17 1212 175.00

Subtotal: 265.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
11/30 13,374.48 12/17 15,199.48
12/10 15,374.48 12/20 15,109.48

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www

 
 

 
 

pankKk.com

“]
i

 

Bank Deposits FDIC Insured | TD Bank, N.A.| Equal Housing Lender (SY
Case 1-L1/-40015-nnhi Doc lo/f-L Fileag OlfziizQ0 Entered Vlici/20 15700105

eee tee MANAGE YOUR CASH

Commercial Banking Group

 

UST MUEU TULA Meee LST a Tt) aNd ¢ oh meaty ae yb

UPGR > Contact your Relationship Manager to discuss

JARUB TRANS CORP 00132654 targeted solutions for your evolving business needs.
1281 CARROLL STREET
BROOKLYN NY 11213

Tybee UU fpefodegel [pp legpplygepEfeeedylepee|ppetdeg ag hay [le

ACCOUNT SUMMARY FOR PERIOD DECEMBER 01, 2019 - DECEMBER 31, 2019

Commercial Checking | _

_JARUB TRANS CORP

Previous Balance 11/30/19 $1,250.00 Number of Days in Cycle 31
0 Deposits/Crecits $0.00 Minimum Balance This Cycle $1,250.00
0 Checks/Debits $0.00 Average Collected Balance $1,250.00
Service Charges $0.00
Ending Balance 12/31/19 $1,250.00

ACCOUNT DETAIL FOR PERIOD DECEMBER 01, 2019 - DECEMBER 31, 2019

Commercial Checking | ee ____JARUB TRANS CORP.

Date Description sss ——“‘sésS™sSCSCSCSCSC post/Crrecits Withdrawals/Debits Resulting Balance
12/01 $1,250.00

No Account Activity this Statement Period

12/31 $1,250.00

Total Oo $0.00 $0.00

No Items Processed

Thank you for banking with us. PAGE 1 OF 2

Products and services are offered by Capital One, N.A., Member FDIC.
©2020 Capital One. All rights reserved. MEMBER {f=}

FDIC ica
Case 1-1/-40015-nni Doc Lo/-l

 

) Bank

~ America’s Most Convenient Bank®

 

LECHAIM CAB CORP

DIP CASE 17-46647 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

LECHAIM CAB CORP
DIP CASE 17-46647 EDNY

Filed Olfzir20 =Entered Ol/21/20 1500105

STATEMENT OF ACCOUNT

Page: 1 of 2
Statement Period: Dec 14 9010 Nan 94 NAG
Cust Ref #:

Primary Account #:

Account # :

 

ACCOUNT SUMMARY

 

 

 

 

 

 

Q

. 4 G27 SNK: £46 SACHA DakLchAK DEAE SBRGARS Ar PARARAKE 5 tte tab
Call 1-800-937-2000 ror 424-Nnoul bank-py-rnone services or connect to www.tap

Beginning Balance 246.57 Average Collected Balance 1,681.89
Deposits 2,400.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 265.00 Annual Percentage Yield Earned 0.00%
Ending Balance 2,381.57 Days in Period 31
DAILY ACCOUNT ACTIVITY
Deposits
POSTING DATE DESCRIPTION AMOUNT
12/09 DEPOSIT 800.00
12/12 DEPOSIT 1,600.00
Subtotal: 2,400.00
Checks Paid No. Checks: 2 "Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
12/20 1057 90.00
12/17 1058 175.00
Subtotal: 265.00
DAILY BALANCE SUMMARY
DATE BALANCE AT BALANCE
11/30 246.57 12/17 2,471.57
12/09 1,046.57 12/20 2,381.57
12/12 2,646.57

ank eam

Gin Vi

 

Bank Deposits FDIC Insured | TD Bank, N.A.| Equal Housing Lender te
Case 1-1/-40015-nnhi Doc lo/f-L Fileag Olfzii2z0 Entered Vlizi/20 1500'S

  

"America’s Most Convenient Bank® Tt STATEMENT OF ACCOUNT
MERAB CAB CORP Page: 1 of 2
DIP CASE 17-46619 EDNY Statement Period: Dec 01 2019-Ner 21 9019
1281 CARROLL ST Cust Ref #: t
BROOKLYN NY 11213 Primary Account #: eo

Chapter 11 Checking
MERAB CAB CORP

 

 

 

 

 

 

 

Account?
DIP CASE 17-46619 EDNY
ACCOUNT SUMMARY
Beginning Balance 18,122.15 Average Collected Balance 18,070.37
Electronic Deposits 2,100.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00

Checks Paid 265.00 Annual Percentage Yield Earned 0.00%
Ending Balance 19,957.15 Days in Period 31
DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE DESCRIPTION AMOUNT
12/31 CCD DEPOSIT, ARTHUR CAB LEAS! ACH PMT 5235310658 2,100.00

Subtotal: 2,100.00
Checks Paid No, Checks: 2 "Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
12/20 1208 90.00
12/17 1209 175.00

Subtotal: 265.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
11/30 18,122.15 12/20 17,857.15
12/17 17,947.15 12/31 19,957.15

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

 

Bank Deposits FDIC Insured | TD Bank, N.A.| Equal Housing Lender f=}
Case 1-1/-40015-NNl

ip) Bank

 

Doc 10/-L Filed Oliet/2O Entered Ol/2l/2zU0 LoiQolnsg

~ America’s Most Convenient Bank® T E
NY CANTEEN TAXI CORP Page: 1 of 2
DIP CASE 17-46644 EDNY Statement Period: Dec 01 2019-Dec 31 2019
1281 CARROLL ST Cust Ref #:

BROOKLYN NY 11213

Chapter 11 Checking

Primary Account #:

 

 

 

 

 

 

 

NY CANTEEN TAXI CORP Account
DIP CASE 17-46644 EDNY
ACCOUNT SUMMARY
Beginning Balance 11,739.17 Average Collected Balance 13,493.84
Deposits 2,000.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 265.00 Annual Percentage Yield Earned 0.00%
Ending Balance 13,474.17 Days in Period 31
DAILY ACCOUNT ACTIVITY
Deposits
POSTING DATE DESCRIPTION AMOUNT
12/02 DEPOSIT 2,000.00
Subtotal: 2,000.00
Checks Paid No. Checks: 2 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
12/20 1202 90.00
12/17 1204* 175.00
Subtotal: 265.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
11/30 11,739.17 12/17 13,564.17
12/02 13,739.17 12/20 13,474.17

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FDIC Insured | TO Bank, N.A.| Equal Housing Lender f=}
Case 1-L1/-40015-nni Doc Lo/-1

i0) Bank

America’s Most Convenient Bank®

 

NY ENERGY TAXI CORP
DIP CASE 17-44645
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

NY ENERGY TAXI CORP
DIP CASE 17-44645

Filed Olfzii20 Entered Olf2i/20 1500105

STATEMENT OF ACCOUNT

Page: 1 of 2
Statement Period: Dec 01 2019-Dec 31 2019
Cust Ref #: .

Primary Account #: 4°

Account #

 

ACCOUNT SUMMARY
Beginning Balance 958.00

Ending Balance 958.00

Average Collected Balance
Interest Earned This Period
Interest Paid Year-to-Date
Annual Percentage Yield Earned
Days in Period

958.00
0.00
0.00

0.00%
31

 

DAILY ACCOUNT ACTIVITY

 

No Transactions this Statement Period

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.idbank.com

 

Bank Deposits FOIC Insured | TD Bank, N.A.| Equal Housing Lender {2}
Case 1-1/-40615-nhl Doc 1o/-1L Filed Ol/2i/20 Entered Ol/21/20 13:00'53

ip) Bank

America’s Most Convenient Bank® 7

NY GENESIS TAX] CORP
DIP CASE 17-46617 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

NY GENESIS TAXI CORP
DIP CASE 17-46617 EDNY

Page:

1 of 2

Statement Period: Dec 01 2019-Dec 31 2019

Cust Ref #:
Primary Account #:

Account ”

 

ACCOUNT SUMMARY

 

 

 

 

 

 

Beginning Balance 23,524.55 Average Collected Balance 23,559.87
Electronic Deposits 2,400.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 265.00 Annual Percentage Yield Earned 0.00%
Ending Balance 25,659.55 Days in Period 31
DAILY ACCOUNT ACTIVITY
Electronic Deposits
POSTING DATE DESCRIPTION AMOUNT
12/30 CCD DEPOSIT, YELLOW DOG LEAS! CASH DISB 2Y44/2Y45 2,400.00
Subtotal: 2,400.00
Checks Paid No. Checks: 2 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
12/20 1063 90.00
12/17 1064 175.00
Subtotal: 265.00
DAILY BALANCE SUMMARY
DATE BALANCE MATE BALANCE
11/30 23,524.55 12/20 23,259.55
12/17 23,349.55 12/30 25,659.55
Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com

 

Bank Deposits FDIC insured | TD Bank, N.A. | Equal Housing Lender fe!
Case 1-L1/-40015-nnhi Doc lo/-L FileagOlzliz0O Entered Vi/2iicO 1500105

fii) Bank

~ America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
NY STANCE TAXI CORP Page: 1 of 2
DIP CASE 17-46642 EDNY Statement Period: Dec 01 2019-Dec 31 2019
1281 CARROLL STREET Cust Ref #:
BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking

NY STANCE TAXI CORP Account #
DIP CASE 17-46642 EDNY

 

ACCOUNT SUMMARY

 

Beginning Balance 6,750.00 Average Collected Balance 8,985.32
Deposits 3,400.00 Interest Earned This Period 0.00

Interest Paid Year-to-Date 0.00
Checks Paid 265.00 Annual Percentage Yield Earned 0.00%
Ending Balance 9,885.00 Days in Period 31

 

DAILY ACCOUNT ACTIVITY

 

 

 

 

Deposits
POSTING DATE DESCRIPTION AMOUNT
12/03 DEPOSIT 1,800.00
12/17 DEPOSIT 1,600.00
Subtotal: 3,400.00
Checks Paid No. Checks: 2 *Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
12/20 1209 90.00
12/17 1210 175.00
Subtotal: 265.00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
11/30 6,750.00 12/17 9,975.00
12/03 8,550.00 12/20 9,885.00

services or connect to www.idbank.com

Call 1-800-937-2000 for 24-|

Bank Deposits FDIC Insured | TD Bank, N.A. | Equal Hou

 
Case 1-1/-40015-nni Doc Lo/-l

J/)) Bank

~ America’s Most Convenient Bank®

NY TINT TAXI CORP

DIP CASE 17-46641 EDNY
1281 CARROLL ST
BROOKLYN NY 11213

Chapter 11 Checking

NY TINT TAXI CORP
DIP CASE 17-46641 EDNY

Filed Olfzir20 =Entered Ol/21/20 1500105

STATEMENT OF ACCOUNT

Page: 1 of 2
Statement Period: Dec 01 2N10_Ner 31 2019
Cust Ref #:

Primary Account #:

Account # ©

 

ACCOUNT SUMMARY

 

 

 

Beginning Balance 950.00 Average Collected Balance 1,902.09
Deposits 1,226.66 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 265.00 Annual Percentage Yield Earned 0.00%
Ending Balance 1,911.66 Days in Period 31
DAILY ACCOUNT ACTIVITY
Deposits
POSTING DATE DESCRIPTION AMOUNT
12/04 DEPOSIT 1,226.66
Subtotal: 1,226.66

 

Checks Paid No. Checks: 2

DATE SERIAL NO. AMOUNT
12/20 1061 90.00
12/17 1062 175.00

Subtotal:

*Indicates break in serial sequence or check processed electronically and listed under Electronic Payments

265.00

 

DAILY BALANCE SUMMARY

 

DATE BALANCE

11/30 950.00
12/04 2,176.66

 

DATE
12/17
12/20

 

 

BALANCE

2,001.66
1,911.66
 

 

 

 

 

 

 

Case 1-1/-46613-nnhl Doc 16/-1 Filed Ol/21/20 Entered Ol/21/20 13:00'93
=
1p) Bank
“~~ America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
SOMYASH TAXI INC Page: 1 of 2
DIP CASE 17-46640 EDNY Statement Period: Dec 01 2019-Dec 31 2019
1281 CARROLL ST Cust Ref #: t
BROOKLYN NY 11213 Primary Account #:
Chapter 11 Checking
SOMYASH TAXI INC Account #
DIP CASE 17-46640 EDNY
ACCOUNT SUMMARY
Beginning Balance 12,862.57 Average Collected Balance 14,617.24
Deposits 2,000.00 Interest Earned This Period 0.00
Interest Paid Year-to-Date 0.00
Checks Paid 265.00 Annual Percentage Yield Earned 0.00%
Ending Balance 14,597.57 Days in Period 31
DAILY ACCOUNT ACTIVITY
Deposits
POSTING DATE DESCRIPTION AMOUNT
12/02 DEPOSIT 2,000.00
Subtotal: 2,000.00
Checks Paid No. Checks: 2 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
12/20 1055 90.00
12/17 1056 175.00
Subtotal: 265,00
DAILY BALANCE SUMMARY
DATE BALANCE DATE BALANCE
11/30 12,862.57 12/17 14,687.57
12/02 14,862.57 12/20 14,597.57
Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to dbank.c

 

Bank Deposits FDIC Insured | TD Bank, N.A.

| Equal Housing Lender fe]
Case 1-1/-40015-nnhl Doc lo/f-L Filed OlfelizQ Entered Vlizi/20 15'Q0l05

lp) Bank

 

 

 

~ America’s Most Convenient Bank® T STATEMENT OF ACCOUNT
TAMAR CAB CORP Page: 1 of 2
DIP CASE 17-46616 EDNY Statement Period: Dec 01 2019-Dec 31 2019
1281 CARROLL ST Cust Ref #: 7
BROOKLYN NY 11213 Primary Account #:

Chapter 11 Checking

DIP CASE 17-46616 EDNY

 

ACCOUNT SUMMARY

 

Beginning Balance 18,124.20 Average Collected Balance 18,072.42
Electronic Deposits 2,100.00 Interest Earned This Period 0.00

Interest Paid Year-to-Date 0.00
Checks Paid 265.00 Annual Percentage Yield Earned 0.00%
Ending Balance 19,959.20 Days in Period 31

 

DAILY ACCOUNT ACTIVITY

Electronic Deposits
POSTING DATE DESCRIPTION AMOUNT

 

12/31 CCD DEPOSIT, ARTHUR CAB LEASI ACH PMT 5235310659 2,100.00
Subtotal: 2,100.00
Checks Paid No. Checks: 2 “Indicates break in serial sequence or check processed electronically and listed under Electronic Payments
DATE SERIAL NO. AMOUNT
12/20 1061 90.00
12/17 1062 175.00
Subtotal: 265.00

 

DAILY BALANCE SUMMARY

 

DATE BALANCE DATE BALANCE
11/30 18,124.20 12/20 17,859.20
12/17 17,949.20 12/31 19,959.20

Call 1-800-937-2000 for 24-hour Bank-by-Phone services or connect to www.tdbank.com
J

 

Bank Deposits FDIC Insured | TD Bank, N.A.| Equal Housing Lender f=
